--------------------------------------------------------------------------------

Exhibit 10.67.06
[Lewiston, Idaho
Morristown, Tennessee
Stockton, California]
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT
AND
JOINT ESCROW INSTRUCTIONS




By and Between




HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation


and


FAEC HOLDINGS (EP), LLC,
a Delaware limited liability company,


each a “Seller,” and collectively, as “Sellers”




and




EMERITUS CORPORATION,
a Washington corporation,


as “Buyer”
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



   
Page
1.
DEFINITIONS
1
 
   
2.
SALE OF THE PROPERTIES
5
     
3.
ESCROW
6
     
4.
PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE
6
     
5.
CONDITIONS TO CLOSING; AS IS PURCHASE
7
     
6.
CLOSING OF ESCROW
9
     
7.
TERMINATION
14
     
8.
REPRESENTATIONS AND WARRANTIES
16
     
9.
CERTAIN EVENTS PRIOR TO CLOSING
18
     
10.
POST-CLOSING MATTERS
19
     
11.
BROKERS
19
     
12.
MISCELLANEOUS PROVISIONS
19



EXHIBITS
 
 
 
A-1
Description of Emeritus Master Lease
   
A-2
Description of Summerville Master Lease
   
B
Escrow General Provisions
   
C
[RESERVED]
   
D
Form of Quitclaim Bill of Sale
   
E
[RESERVED]
   
F
[RESERVED]
   
G
List of Sellers, Nominees, Properties/Facilities and Purchase Price Allocations
   
H
[Reserved]

 
 
SCHEDULE
 
1
Related Purchase Agreements


i

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS




THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made and entered into as of July 31, 2007 to be effective as of
June 14, 2007 (the “Effective Date”), by and among HEALTH CARE PROPERTY
INVESTORS, INC., a Maryland corporation (“HCP”), and FAEC HOLDINGS (EP), LLC, a
Delaware limited liability company (“FAEC”) (each, a “Seller,” and collectively,
“Sellers”) and EMERITUS CORPORATION, a Washington corporation (“Buyer”), as
follows:


RECITALS


A.             Each Seller is the owner of one or more the Properties (as
defined below) as indicated opposite the name of such Property on Exhibit “G”
attached hereto.


B.             The Properties comprising the Emeritus Properties (as defined
below) are currently leased by the applicable Seller or Sellers to Buyer and/or
certain Affiliates (as defined below) of Buyer pursuant to the Emeritus Master
Lease (as defined below).


C.             The Property comprising the Summerville Property (as defined
below) is currently leased, together with certain other property, by the
applicable Seller or Sellers to Summerville Lessee (as defined below) pursuant
to the Summerville Master Lease (as defined below).


D.             Buyer desires to purchase the Properties from Sellers and Sellers
desire to sell the Properties to Buyer on the terms and subject to the
conditions set forth herein.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Sellers agree as follows:


1.            DEFINITIONS


For all purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires, (i) the terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular; (ii) all references in this Agreement to
designated “Articles,” “Sections” and other subdivisions are to the designated
Articles, Sections and other subdivisions of this Agreement; (iii) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other phrases of similar import; and (iv) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.


1.1             1031 Exchange:  As defined in Section 6.8.


1.2             Additional Charges:  With respect to each applicable Property,
“Additional Charges,” as defined in the applicable Master Lease and allocable to
such Property.


--------------------------------------------------------------------------------



1.3             Additional Rent:  With respect to each applicable Emeritus
Property,  “Additional Rent,” as defined in the Emeritus Master Lease (including
“Percentage Rent” and “CPI Rent,” as each are defined in the Emeritus Master
Lease) and allocable to such Property.


1.4             Affiliate:  “Affiliate,” as defined in the Emeritus Master
Lease.


1.5             Allocated Purchase Price: As defined in Section 4.1.


1.6             Bill of Sale:  As defined in Section 6.2.2.


1.7             Close of Escrow, Closing Date and/or Closing:  As defined in
Section 6.1.


1.8             Closing Funds:  As defined in Section 4.4.


1.9             Condemnation:  “Condemnation,” as defined in the Emeritus Master
Lease.


1.10           Condemnor:  “Condemnor,” as defined in the Emeritus Master Lease.


1.11           Deed:  As defined in Section 6.2.1.


1.12           Earnest Money Deposit:  As defined in the Master Purchase
Agreement.


1.13           Effective Date:  As defined in the preface to this Agreement.


1.14           Emeritus Lessee:  “Lessee,” as defined in the Emeritus Master
Lease


1.15           Emeritus Lessor:  “Lessor,” as defined in the Emeritus Master
Lease.


1.16           Emeritus Master Lease:  That Amended and Restated Master Lease
identified on Exhibit “A-1” attached hereto among the Emeritus Lessor and the
Emeritus Lessee covering, among other properties, the Emeritus Properties, as
more particularly described therein, as the same may have been amended or
modified from time to time in accordance with the terms thereof.


1.17           Emeritus Properties:  Collectively, the “Leased Property” (as
defined in the Emeritus Master Lease) of each “Facility” (as defined in the
Emeritus Master Lease) listed on Exhibit G attached hereto as “Emeritus
Properties,” less any portion of any which has been taken by reason of any
Condemnation or other exercise of the power of eminent domain (each, an
“Emeritus Property”).  The parties acknowledge that the Emeritus Properties for
purposes of this Agreement include only the “Leased Property” of the
“Facilities” listed  on Exhibit G attached hereto, and that the balance of the
“Leased Property” of each “Facility” covered by the Emeritus Master Lease, but
not covered by this Agreement is being sold and conveyed to Buyer pursuant to
the Master Purchase Agreement or another Related Purchase Agreement.  In other
words, pursuant to this Agreement, the Master Purchase Agreement and the other
Related Purchase Agreements Sellers and/or their Affiliates are selling and
Buyer is purchasing all of the respective Seller’s and/or its Affiliates’ right,
title and interest in and to the “Leased Property” of all of the “Facilities”
covered by the Emeritus Master Lease upon the Closing hereunder and the Related
Purchase Agreement Closing under each applicable Related Purchase Agreement, but
this Agreement is intended to and only covers the “Leased Property” of each
“Facility” listed  on Exhibit G attached hereto.

2

--------------------------------------------------------------------------------



1.18           Emeritus/Summerville Merger:  As defined in the Master Purchase
Agreement.


1.19           Escrow Holder:  As defined in Section 3.1.


1.20           Event of Default: “Event of Default,” as defined in the
applicable Master Lease with respect to such Property.


1.21           FAEC:  As defined in the preface to this Agreement.


1.22           Funds:  Immediately available funds in the form of cash, wire
transfer of funds, or a certified or bank cashier’s check drawn on a reputable
financial institution acceptable to Escrow Holder.


1.23           Hazardous Substance:  With respect to each applicable Property,
“Hazardous Substance,” as defined in the applicable Master Lease with respect to
such Property.


1.24           HCP:  As defined in the preface to this Agreement.


1.25           Impositions:  With respect to each applicable Property,
“Impositions,” as defined in the applicable Master Lease with respect to such
Property.


1.26           Laws:  All applicable governmental laws, codes, ordinances,
regulations, judgments, permits, approvals or other requirements.


1.27           Lessee:  With respect to (i) the Emeritus Master Lease, the
Emeritus Lessee and (ii) the Summerville Master Lease, the Summerville Lessee.


1.28           Lessor:  With respect to (i) the Emeritus Master Lease, the
Emeritus Lessor and (ii) the Summerville Master Lease, the Summerville Lessor.


1.29           Liabilities: Any claim, liability, loss, cost, action, damage,
expense or fees, including but not limited to reasonable attorney’s and
paralegals’ fees and costs of defense (each, a “Liability”).


1.30           Master Leases:  Collectively, the Emeritus Master Lease and the
Summerville Master Lease (each, a “Master Lease”).


1.31           Master Purchase Agreement:  As defined in Schedule 1 hereto.


1.32           Minimum Rent:  With respect to each applicable Property, “Minimum
Rent,” as defined in the applicable Master Lease with respect to such Property.


1.33           Opening of Escrow:  As defined in Section 3.3.


1.34           Organizational Documents:  Collectively, as applicable, the
articles or certificate of incorporation, certificate of limited partnership or
certificate of limited liability company, bylaws, partnership agreement,
operating company agreement, trust agreement, statements of partnership,
fictitious business name filings and all other organizational documents relating
to the creation, formation and/or existence of a business entity, together with
resolutions of the board of directors, partner or member consents, trustee
certificates, incumbency certificates and all other documents or instruments
approving or authorizing the transactions contemplated by this Agreement.

3

--------------------------------------------------------------------------------



1.35           Outside Closing Date:  Subject to extension as provided Section
6.8 below, August 15, 2007.


1.36           Permitted Exceptions:  With respect to each Property, as defined
in Section 6.2.1.


1.37           Person:  Any individual, corporation, partnership, joint venture,
limited liability partnership, limited liability company, association, joint
stock company, trust, unincorporated organization, whether or not a legal
entity, or other business or governmental entity or authority (or any
department, agency, or political subdivision thereof).


1.38           Properties:  Collectively, the Emeritus Properties and the
Summerville Property (each, a “Property”).


1.39           Purchase Price:  As defined in Section 4.1.


1.40           Related Purchase Agreements:  The agreements identified on
Schedule 1 attached hereto between and/or among Sellers or certain Affiliates of
Sellers, and Buyer, or certain Affiliates of Buyer, relating to certain purchase
and sale transactions to be consummated concurrently with the Closing hereunder,
if at all (each, a “Related Purchase Agreement”).


1.41           Related Purchase Agreement Closing.  The “Closing,” as defined in
each Related Purchase Agreement.


1.42           Related Purchase Agreement Buyer Default.  The occurrence of a
default (i.e., after any applicable notice or cure period) by Buyer or any
Affiliate of Buyer under any Related Purchase Agreement.


1.43           Related Purchase Agreement Seller Default.  The occurrence of a
default (i.e., after any applicable notice or cure period) by Sellers or any
Affiliate of Sellers under any Related Purchase Agreement.


1.44           Release of Claims:  As defined in the Master Purchase Agreement.


1.45           Rent and Charges:  All accrued and unpaid Minimum Rent,
Additional Rent, and any Additional Charges (whether or not billed) payable by
the applicable Lessee under the applicable Master Lease with respect to the
applicable Properties, through and including the day prior to Closing Date
(prorated to the extent applicable for the month during which the Closing
occurs).


1.46           Summerville:  Summerville Senior Living, Inc., a Delaware
corporation.

4

--------------------------------------------------------------------------------



1.47           Summerville Lessee:  “Lessee,” as defined in the Summerville
Master Lease.


1.48           Summerville Lessor:  “Lessor,” as defined in the Summerville
Master Lease, subject to the terms of the Master Purchase Agreement.


1.49           Summerville Master Lease:  That Amended and Restated Master Lease
identified on Exhibit “A-2” attached hereto among the Summerville Lessor and the
Summerville Lessee covering the Summerville Property and certain other property
as more particularly described therein, as the same may have been or may
hereafter be further amended or modified from time to time in accordance with
the terms thereof.


1.50           Summerville Property:  Collectively, the “Leased Property” (as
defined in the Summerville Master Lease) of that “Facility” (as defined in the
Summerville Master Lease) listed on Exhibit G attached hereto as the
“Summerville Property,” less any portion of any which has been taken by reason
of any Condemnation or other exercise of the power of eminent domain.  The
parties acknowledge and agree that the Summerville Property for purposes of this
Agreement does not include the “Leased Property” of all of the Facilities
covered by the Summerville Master Lease and only includes the Facility
identified on Exhibit G attached hereto as the “Summerville Property,” and that
the “Leased Property”  of certain other “Facilities” (but not all other
“Facilities”) covered by the Summerville Master Lease are being sold and
conveyed by Sellers and/or their Affiliates to Buyer pursuant to a Related
Purchase Agreement as more particularly described therein.


1.51           Title Company:  Chicago Title Insurance Company, Attn: Angie
Koetters, Escrow Officer, Fax No.:(312)223-5888.


1.52           Title Policies:  As defined in Section 6.4.


1.53           Title Endorsements:  As defined in Section 6.4.


1.54           Transaction Documents:  Collectively, this Agreement, the Deeds,
the Bills of Sale, each Related Purchase Agreement, and all other agreements,
documents and/or instruments to be executed and/or delivered pursuant to and in
connection with this Agreement, the Related Purchase Agreements and/or the
Exhibits hereto or thereto.


1.55           Transaction Taxes.  Any and all federal, state, municipal or
other local Law documentary transfer, stamp, sales, use, excise, privilege or
similar tax, fee or charge payable in connection with the delivery of any
instrument or document provided in or contemplated by this Agreement, any
Related Purchase Agreement or the Exhibits hereto and thereto together with
interest and penalties, if any, thereon, including any sales or similar taxes
payable in connection with the transfer of any personal property comprising a
part of any Property.


2.            SALE OF THE PROPERTIES


Buyer agrees to purchase and accept from Sellers, and Sellers agree to sell,
convey and assign to Buyer, all of the Properties on the terms and subject to
the conditions set forth herein.

5

--------------------------------------------------------------------------------



3.            ESCROW


3.1           General Instructions.  Title Company is also hereby designated as
escrow holder (sometimes herein referred to as “Escrow Holder”).  Escrow
Holder’s Escrow number, Escrow Officer for the transactions contemplated hereby
and under the Related Purchase Agreements, address for notices and wiring
information is set forth below Title Company’s acceptance of this
Escrow.  Escrow Holder’s general conditions or provisions, which are attached
hereto as Exhibit “B” are incorporated by reference herein; provided, however,
that in the event of any inconsistency between Exhibit “B” and any of the
provisions of this Agreement or any Related Purchase Agreement, the provisions
of this Agreement or the Related Purchase Agreement, as applicable, shall
control, respectively.  Buyer and each Seller shall each execute, deliver and be
bound by such further escrow instructions or other instruments as may be
reasonably requested by the other party or by Escrow Holder from time to time,
so long as the same are consistent with this Agreement.  Escrow Holder shall not
comply with the unilateral instructions of only one party without the consent of
the other party hereto unless otherwise expressly required to do so in this
Agreement or any Related Purchase Agreement.


3.2           Tax Reporting Person.  For purposes of complying with Internal
Revenue Code § 6045(e), as amended effective January 1, 1991, Escrow Holder is
hereby designated as the “person responsible for closing the transaction,” and
also as the “reporting person” for purposes of filing any information returns
with the Internal Revenue Service concerning this transaction, as required by
law.


3.3           Opening of Escrow.  Escrow shall be deemed open when not less than
four (4) originals of this Agreement and each Related Agreement, fully signed by
all parties hereto or thereto either together or in counterparts, are delivered
to Escrow Holder (the “Opening of Escrow”), which shall occur within one (1)
business day after execution of this Agreement by Buyer and Sellers and each
Related Purchase Agreement by the Parties thereto.  Escrow Holder shall
immediately notify Buyer, Sellers and their respective attorneys in writing of
the official date of the Opening of Escrow.


4.            PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE


4.1           Purchase Price.  The purchase price for the Properties shall be
Twenty-Five Million Eight Hundred Ninety-Four Thousand Three Hundred Ninety-Nine
Dollars and 00/100ths ($25,894,399.00) (the “Purchase Price”).  The Purchase
Price shall be allocated among the Properties as set forth on Exhibit “G”
attached hereto and incorporated herein by this reference (with respect each
Property, the “Allocated Purchase Price”).


4.2           [Intentionally Deleted.]


4.3           [Intentionally Deleted.]


4.4           Closing Funds.  No later than 2:00 p.m., Pacific Standard Time, on
the Closing Date, Escrow Holder shall calculate and Buyer shall wire Funds into
Escrow (using wiring instructions reasonably satisfactory to Escrow Holder) in
an amount which shall equal the Purchase Price plus any other sums payable by
Buyer hereunder (the “Closing Funds”).

6

--------------------------------------------------------------------------------



5.           CONDITIONS TO CLOSING; AS IS PURCHASE


5.1           Buyer’s Conditions. Provided that Buyer is not in breach or
default of any provisions of this Agreement, the obligation of Buyer to purchase
the Properties shall be subject to satisfaction of each of the conditions set
forth in this Section 5.1 on and as of the Closing Date.  Sellers and Buyer
expressly acknowledge and agree that each of the conditions set forth in this
Section 5.1 is for the benefit of and may be waived only by Buyer as herein
provided.


5.1.1    Sellers’ Representations and Warranties.  The representations and
warranties of each Seller set forth in Section 8 below shall be true and correct
in all material respects on the Closing Date as if made again on the Closing
Date.


5.1.2    Sellers’ Performance.  Each Seller shall have performed all of its
obligations under this Agreement which by the terms of this Agreement are
required to be performed by such Seller as of or prior to the Closing Date.


5.1.3    Purchase of All the Properties.  The Closing hereunder shall occur
simultaneous with respect to all of the Properties.


5.1.4    Occurrence of the Closing by the Outside Date.  The Closing hereunder
shall occur on or before the Outside Closing Date.


5.1.5    Related Purchase Agreements.  The Related Purchase Agreement Closing
under each Related Purchase Agreement shall occur simultaneous with the
Closing.  In addition, no Related Purchase Agreement Seller Default under any
Related Purchase Agreement shall have occurred and be continuing.


5.2           Buyer’s Approval, Disapproval or Waiver of Conditions.  Prior to
Closing Buyer shall notify Sellers and Escrow Holder in writing in the event
that as of the date of Closing, any of the conditions set forth in Section 5.1
have not been satisfied or waived by Buyer; provided, however, that if any of
the conditions set forth in Sections 5.1.3, 5.1.4  or 5.1.5 have not been
satisfied as a result of any act or omission of Buyer or any Affiliate of Buyer,
then Buyer shall not be entitled to disapprove such condition, but rather the
same shall, following any applicable notice and cure period pursuant to Section
7.2 below, constitute a default by Buyer hereunder.  In the event that Buyer is
not entitled to disapprove a condition or Buyer fails to approve, disapprove or
waive such condition, if applicable, within the time and in the manner herein
specified, then such condition shall be deemed conclusively satisfied or waived
by Buyer and thereafter shall not be a condition precedent to the performance by
Buyer of its respective obligations hereunder.

7

--------------------------------------------------------------------------------



5.3           “AS IS” SALE.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT BUYER IS
ACQUIRING EACH OF THE PROPERTIES “AS IS,” IN ITS PRESENT STATE AND CONDITION,
WITHOUT ANY REPRESENTATIONS OR WARRANTIES FROM SELLERS, OR ANY OF THEM, OF ANY
KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 8 BELOW.  IN PARTICULAR, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8
BELOW, SELLERS MAKE NO REPRESENTATION OR WARRANTY RESPECTING THE USE, CONDITION,
TITLE, OPERATION OR MANAGEMENT OF ANY OF THE PROPERTIES, OR COMPLIANCE WITH ANY
APPLICABLE LAWS RELATING TO ZONING, SUBDIVISION, PLANNING, BUILDINGS, FIRE,
SAFETY, EARTHQUAKE, HEALTH OR ENVIRONMENTAL MATTERS, THE PRESENCE OR ABSENCE OF
HAZARDOUS SUBSTANCES, OR COMPLIANCE WITH ANY OTHER COVENANTS, CONDITIONS AND
RESTRICTIONS (WHETHER OR NOT OF RECORD).  Buyer represents that it is
knowledgeable in real estate matters and is relying upon Buyer’s own
investigation and analysis in purchasing each of the Properties, as well as the
fact that Buyer, Summerville or their respective Affiliates originally sold to
and/or developed on behalf of each applicable Seller each of the Properties and
at all times thereafter have leased and exclusively controlled the same.  Buyer
further represents that it has had ample opportunity to inspect and has, in
fact, made all of the investigations Buyer deems necessary in purchasing each of
the Properties.  As a result, Buyer hereby expressly waives any notice
requirements which may be imposed upon any Seller pursuant to § 25359.7 of the
California Health & Safety Code or any other similar and applicable Laws.  If
this Agreement is not terminated and Buyer acquires the Properties as provided
herein, Buyer shall have thereby approved all aspects of each of the Properties
and this transaction and thereby waives any claim or Liability against Sellers,
and each of them.  In furtherance of the foregoing, at the Closing, Buyer shall
and shall cause each Lessee to execute and deliver to Sellers the Release of
Claims. The provisions of this Section 5.3 shall survive the Closing.


5.4           Seller’s Conditions.  Provided that Sellers are not in breach or
default of any provision of this Agreement, the obligation of each Seller to
sell the Properties (and each of them) shall be subject to satisfaction of each
of the conditions set forth in this Section 5.4.  Sellers and Buyer expressly
acknowledge and agree that each of the conditions set forth in this Section 5.4
is for the benefit of and may be waived only by Sellers in writing.


5.4.1            No Default Under Master Leases.  Prior to the Closing, (a) no
Event of Default, or event which with notice and/or passage of time would
constitute an Event of Default by the applicable Lessee under any Master Lease
shall have occurred and be continuing and (b) all Rent and Charges shall be paid
as and when due under each Master Lease, through but not including the Closing
Date.


5.4.2            Purchase of All Properties. The Closing hereunder shall occur
simultaneously with respect to all of the Properties.


5.4.3            Occurrence of Closing by the Outside Closing Date.  The Closing
shall occur on or before the Outside Closing Date.


5.4.4            Related Purchase Agreements.  The Related Purchase Agreement
Closing under each Related Purchase Agreement shall occur simultaneous with the
Closing.  In addition, no Related Purchase Agreement Buyer Default under any
Related Purchase Agreement shall have occurred and be continuing.


5.4.5            Buyer’s Representations and Warranties.  Buyer’s
representations and warranties set forth in Section 8 below shall be true and
correct in all material respects on the Closing Date as if made again on the
Closing Date.

8

--------------------------------------------------------------------------------



5.4.6            Buyer’s Performance.  Buyer shall have performed all of its
obligations under this Agreement which by the terms of the Agreement are
required to be performed by Buyer as of or prior to the Closing Date.


5.5           Sellers’ Approval, Disapproval or Waiver of Conditions. Prior to
the Closing, Sellers shall notify Buyer and Escrow Holder in writing in the
event that as of the date of Closing, any of the conditions set forth in Section
5.4 have not been satisfied or waived by Sellers; provided, however, that if any
of the conditions set forth in Sections 5.4.2 , 5.4.3 or 5.4.4 have not been
satisfied as a result of any act or omission of Sellers or any Affiliate of
Sellers, then Sellers shall not be entitled to disapprove such condition, but
rather the same shall, following any applicable notice and cure period pursuant
to Section 7.2 below, constitute a default by Sellers hereunder.  In the event
that Sellers are not entitled to disapprove a condition or Sellers fail to
approve, disapprove or waive such condition, if applicable, prior to the
Closing, then such condition shall be deemed conclusively satisfied or waived by
Sellers and thereafter shall not be a condition precedent to the performance by
Sellers of their respective obligations hereunder.


6.           CLOSING OF ESCROW


6.1           Closing Date.  Subject to extension in order to implement the
provisions of Section 6.8, and unless this Agreement has been earlier terminated
in accordance with the applicable provisions of Section 7 below, Escrow shall
close on the Outside Closing Date; provided, however, that subject to
satisfaction or waiver of each of the conditions set forth in Sections 5.1 and
5.4, Buyer shall be entitled to close Escrow prior to the Outside Closing Date
upon not less than five (5) days’ notice to Sellers and Escrow Holder; provided
further, however, that in no event shall the closing occur prior to July 31,
2007.  The terms “Close of Escrow” and/or “Closing” are used in this Agreement
to mean the time and date the transactions contemplated hereby are closed and
the Deed or other applicable conveyance instrument has been delivered to Buyer
through Escrow, regardless whether the applicable Deed or other conveyance
instrument is actually recorded in the land records in which the applicable
Property is situated.  The term “Closing Date” as used in this Agreement means
the date that the Closing occurs.


6.2           Deposits by Sellers.  At or before 5:00 p.m., local time in Los
Angeles, California, on that date which is not less than one (1) business day
before the Close of Escrow, Sellers shall deliver or cause to be delivered to
Escrow Holder the following items for handling as described below; provided,
however, that Escrow need not be concerned with the form or content but only
with manual delivery of all of the following other than item 6.2.1:


6.2.1            Deeds.  With respect to each Property, a duly executed and
acknowledged grant deed, special warranty deed or equivalent thereof in the
applicable State (each a “Deed”) conveying the Property in such State to Buyer,
in each case subject to (collectively the “Permitted Exceptions”): (i) all
Impositions, whether past due or delinquent, and (ii) all covenants, conditions,
restrictions, rights of way, easements and other matters of record or which
would be disclosed by an accurate survey or physical inspection of such
Property;

9

--------------------------------------------------------------------------------



6.2.2            Bill of Sale.  A duly executed and acknowledged quit claim bill
of sale conveying any right, title and interest of each applicable Seller in and
to any tangible personal property located on or within each Property to Buyer,
without warranty except as expressly set forth therein, in the form attached
hereto as Exhibit “D” or such other form as reasonably acceptable to Sellers and
Buyer.


6.2.3            [Intentionally Deleted];


6.2.4            [Intentionally Deleted];


6.2.5            Seller’s Certificate.  If any express representation or
warranty of any Seller set forth in Section 8 hereof needs to be modified due to
changes since the Effective Date, a certificate of such Seller, dated as of the
Closing Date and executed on behalf of such Seller by a duly authorized
representative thereof, identifying any such representation or warranty which is
not, or no longer is, true and correct and explaining the state of facts giving
rise to the change.  In no event shall any Seller have any Liability to Buyer
for, or be deemed to be in default hereunder by reason of any breach of a
representation or warranty set forth in Section 8 hereof which results from any
change that (i) occurs between the Effective Date and the Closing Date, and (ii)
is either expressly permitted under the terms of this Agreement or beyond the
reasonable control of such Seller to prevent.  The occurrence of a change in a
representation or warranty which is permitted hereunder or is beyond the
reasonable control of any Seller to prevent shall, if materially adverse to
Buyer, constitute the non-fulfillment of the conditions set forth in Section
5.1.1 hereof.  If, despite changes or other matters described in such
certificate, the Closing occurs, any applicable Seller’s representations and
warranties set forth in this Agreement shall be deemed to have been modified by
all statements made in any certificate of such Seller delivered pursuant to this
Section 6.2.4;


6.2.6            Evidence of Authority.  Such certificates or documents as may
be reasonably required by Escrow Holder in order to cause any Title Policy
requested by Buyer as provided in Section 6.4 below to be issued and the Close
of Escrow to occur; provided, however, that in no event shall any Seller be
required to execute and deliver a so-called owner’s or ALTA affidavit or
indemnity or a mechanics’ lien indemnity with respect to any Property, except in
form and substance acceptable to such Seller in its sole, but reasonable
discretion, and in any event any such affidavit shall be limited to (a) the
actual knowledge of such Seller (without investigation or the duty to
investigate) and (b) the direct actions of Seller;


6.2.7            Closing Statement.  A duly executed and acknowledged
counterpart of a joint buyer/seller estimated closing statement to be prepared
by Escrow Holder and delivered to Sellers and Buyer (the “Closing Statement”);
and


6.2.8            Additional Items.  Any additional funds and/or instruments,
signed and properly acknowledged by Sellers, if appropriate, as may be necessary
to comply with Sellers’ obligations under this Agreement.


6.3           Deposits by Buyer.  At or before 1:00 p.m., local time in Los
Angeles, California, on the date of the Close of Escrow, Buyer shall deliver or
cause to be delivered to Escrow Holder:

10

--------------------------------------------------------------------------------



6.3.1            Funds.  Immediately available Closing Funds by wire transfer
into Escrow Holder’s depository bank account in an amount which shall equal the
Purchase Price plus all Closing costs, charges or prorations payable by Buyer
hereunder, as the same shall be more particularly set forth on the Closing
Statement;


6.3.2            [Intentionally Deleted];


6.3.3            [Intentionally Deleted]; .


6.3.4            [Intentionally Deleted];


6.3.5            [Intentionally Deleted];


6.3.6            Buyer’s Certificate.  If any representation or warranty of
Buyer set forth in Section 8 hereof needs to be modified due to changes since
the Effective Date, a certificate of Buyer addressed to Sellers, dated as of the
Closing Date and executed on behalf of Buyer by a duly authorized representative
thereof, identifying any such representation or warranty which is not, or no
longer is, true and correct and explaining the state of facts giving rise to the
change.  In no event shall Buyer have any Liability to Sellers for, or be deemed
to be in default hereunder by reason of any breach of a representation or
warranty set forth in Section 8 hereof which results from any change that (i)
occurs between the Effective Date and the Closing Date and (ii) is either
expressly permitted under the terms of this Agreement or is beyond the
reasonable control of Buyer to prevent.  The occurrence of a change in a
representation or warranty which is permitted hereunder or is beyond the
reasonable control of Buyer to prevent shall, if materially adverse to Sellers,
or any of them, constitute the non-fulfillment of the conditions set forth in
Section 5.4.5 hereof.  If, despite changes or other matters described in such
certificate, the Closing occurs, Buyer’s representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;


6.3.7            Evidence of Authority.  Such certificates or documents as may
be reasonably required by Escrow Holder in order to cause each Title Policy to
be issued and the Close of Escrow to occur;


6.3.8            Closing Statement.  A duly executed and acknowledged
counterpart of the Closing Statement; and


6.3.9            Additional Items.  Any additional Funds and/or instruments,
signed and properly acknowledged by Buyer, if appropriate, as may be necessary
to comply with Buyer’s obligations under this Agreement.


6.4           Title Policies.  At the Close of Escrow, but not as a condition
thereto, Buyer shall be entitled to request and obtain from Title Company if so
requested by Buyer, with a copy to be delivered to each applicable Seller, a
policy of title insurance with respect to each Property, insuring good and
indefeasible title to such Property vested in Buyer as of the Closing Date in
the amount of the applicable Allocated Purchase Price, subject to such matters
of record or apparent as Buyer and Title Company may agree (each, a “Title
Policy”) and including such endorsements thereto as Buyer may request and Title
Company agrees to issue (the “Title Endorsements”).  The cost of each Title
Policy and all Title Endorsements thereto shall be borne by the parties as
provided in Section 6.6 below.

11

--------------------------------------------------------------------------------



6.5           Prorations.


6.5.1            Impositions and Other Expenses.  Buyer and Sellers acknowledge
and agree that the each Master Lease is absolutely net to the applicable Lessor,
and that each applicable Lessee is solely responsible for any and all
Impositions, insurance premiums, utility charges and other expenses incurred in
connection with the operation, maintenance and use of the respective
Property.  Accordingly, Buyer and/or the applicable Lessee shall be solely
responsible for all such amounts whether accruing prior to or after the Closing
and there shall be no prorations on account thereof between Buyer and Sellers
hereunder.  Any adjustments or prorations of such amounts between Buyer and any
Lessee shall be solely between such parties and neither Sellers nor Escrow
Holder shall be concerned therewith.


(a)           Rents.  Notwithstanding anything to the contrary herein, all Rents
and Charges shall belong to and be paid over to the applicable Lessor by the
applicable Lessee on the Closing Date. All Minimum Rent and Additional Rent
payable by the applicable Lessee to the applicable Lessor shall be prorated
pursuant to the terms of the Master Purchase Agreement, but such prorations
shall nevertheless be reflected on the Closing Statement executed and delivered
hereunder.


6.6           Closing and Transaction Costs.


6.6.1            Sellers and Buyer shall execute such returns, questionnaires
and other documents as shall be required with regard to all applicable
Transaction Taxes imposed by applicable federal, state or local Law.


6.6.2            Upon the Closing, Buyer shall be responsible for:


(a)           any Transaction Taxes in excess of the portion thereof that is the
responsibility of Sellers as provided in Section 6.6.3 below;


(b)           all expenses of or related to the issuance of any Title Polices
(including the costs of any survey required by Buyer and/or the Title Company),
any Title Endorsements and chain of title reports, and all fees and charges of
Escrow Holder hereunder in excess of the applicable portion thereof that is the
responsibility of Sellers as provided in Section 6.6.3 below;


(c)           the charges for or in connection with the recording and/or filing
of any instrument or document provided herein or contemplated by this Agreement,
the Related Purchase Agreements or any agreement or document described or
referred to herein or therein;


(d)           all reports or studies obtained by or at the direction of Buyer,
including all appraisal, environmental, engineering or other third party reports
and the fees or costs incurred in connection therewith;

12

--------------------------------------------------------------------------------



(e)           Buyer’s legal, accounting and other professional fees and expenses
incurred in connection with the transactions contemplated hereby, the Related
Purchase Agreements and the Exhibits hereto and thereto; and


(f)           all other costs and expenses incurred in connection with the
transactions contemplated hereunder, under the Related Purchase Agreements and
the Exhibits hereto and thereto that are not the responsibility of Sellers as
provided in Section 6.6.3 below.


6.6.3            Upon the Closing, Sellers shall be responsible for:


(a)           Twenty-Seven Percent (27%) of the sum of (i) any Transaction
Taxes, and (ii) the cost of the Title Policies and Title Endorsements, provided,
however, that neither Sellers nor their Affiliates shall be responsible for (i)
any Transaction Taxes or (ii) the cost of any Title Policies and Title
Endorsements, in either case, pursuant to this Agreement or the Related Purchase
Agreements in excess of One Million Dollars and 00/100ths ($1,000,000.00), in
the aggregate; and


(b)           Sellers’ legal, accounting and other professional fees and
expenses incurred in connection with the transactions contemplated hereby and
the Exhibits hereto.


6.6.4            Any personal property conveyed to Buyer as part of any Property
is included in this sale as part of the Allocated Purchase Price for such
Property and without additional charge therefore.


6.6.5            If the Closing does not occur for any reason other than
Sellers’ default hereunder, Buyer shall pay all title and Escrow cancellation
charges and expenses.  If the Closing does not occur by reason of Sellers’
default hereunder, then in such event Sellers shall be responsible for any title
and Escrow cancellation charges and expenses.  The provisions of this Section
6.6.5 shall survive any early termination of this Agreement prior to Closing.


6.7           Completion and Distribution of Documents.  Escrow Holder shall
also undertake the following at or promptly after the Close of Escrow:


6.7.1            If necessary, Escrow Holder is authorized and instructed to
insert the Closing Date as the date of any documents conveying or terminating
interests herein or to become operative as of the Closing Date.


6.7.2            Cause each Deed and any other recordable instrument which the
parties so direct to be recorded in the appropriate land records office where
the respective Property is located.  If permitted by applicable law, Escrow
Holder is hereby instructed not to affix the amount of any Transaction Tax on
the face of any Deed but to pay on the basis of a separate affidavit signed by
either the applicable Seller or Buyer, as applicable, and not made a part of the
public record; and


6.7.3            Cause each non-recorded document to be delivered to the party
acquiring rights thereunder, or for whose benefit such document was obtained.

13

--------------------------------------------------------------------------------



6.8           Seller’s Election of 1031 Exchange.  Sellers, or any of them, may
elect to sell one or more of the Properties to Buyer in the form of a
tax-deferred exchange pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended (“1031 Exchange”); provided, however, such 1031 Exchange shall
not be a condition to any Seller’s obligation to close the transactions
contemplated by this Agreement; provided further, however, that Sellers shall be
entitled, in their sole discretion, to extend the Closing Date (including the
Outside Closing Date) for up to ten (10) days by written notice delivered to
Buyer and Escrow Holder no less than three (3) days prior to the scheduled
Closing Date in order to accommodate such a 1031 Exchange.  In the event that
Sellers, or any of them, shall so elect a 1031 Exchange, Sellers shall give
written notice to Buyer and Escrow Holder of such election.  Buyer shall fully
cooperate with any such 1031 Exchange, including with respect to the following
as may be requested or approved by Sellers, or any of them:


6.8.1            executing and delivering amendments to this Agreement and/or
amendments and restatements of this Agreement so that the transactions
contemplated hereby are incorporated into one or more cross-contingent
agreements;


6.8.2            executing and delivering one or more assignments of this
Agreement or any of any of agreements described in Section 6.8.1 above from
Buyer to an Affiliate of Buyer or by any Seller to any Affiliate of Seller or to
a qualified exchange accommodator of Seller or such Affiliate; and


6.8.3            such other additional documents;


provided, however, that Buyer shall not be required to incur any additional
Liabilities or financial obligations as a consequence of any of the foregoing
exchange transactions.  Sellers hereby indemnify and hold Buyer harmless from
any Liabilities to which Buyer may be exposed due to any participation by Buyer
in such a 1031 Exchange transaction.  The provisions of this Section 6.8 shall
survive the Closing.


7.           TERMINATION


7.1           Early Termination for Failure of Conditions.


7.1.1            Termination by Buyer. If Buyer is entitled to and in fact
disapproves any of the conditions set forth in Sections 5.1.1 through 5.1.5,
inclusive, then Escrow and this Agreement shall automatically terminate upon
receipt by Sellers and Escrow Holder of Buyer’s written notice of disapproval of
such condition within the time and in the manner provided in Section 5.2;
provided, however, that if there is a failure of (a) any of the conditions set
forth in Section 5.1.1 or 5.1.2 or (b) any of the conditions set forth in
Section 5.1.3, 5.1.4 or 5.1.5 that results from a breach or default by Sellers
or any Affiliate of Seller of their respective obligations under this Agreement
or under any Related Purchase Agreement, then in any such event in lieu of
terminating this Agreement and Escrow pursuant to this Section 7.1, Buyer shall
be entitled to exercise its rights pursuant to Section 7.2 below.  In addition,
without limiting the foregoing, the parties acknowledge and agree that the
occurrence of any event of the type described in the second sentence of Section
5.1.5 above that results in the failure of the conditions set forth therein
shall also constitute and be deemed a default by Sellers under this Agreement
entitling Buyer to exercise its remedies pursuant to Section 7.2 below.

14

--------------------------------------------------------------------------------



7.1.2            Termination by Sellers.  If Sellers disapprove any of the
conditions set forth in Section 5.4 above, then Escrow and this Agreement shall
automatically terminate upon receipt by Buyer and Escrow Holder of Sellers’
written notice of disapproval thereof at any time prior to the Closing;
provided, however, that if there is a failure of (a) any of the conditions set
forth in Sections 5.4.5 or 5.4.6 or (b) any of the conditions set forth in
Sections 5.4.2, 5.4.3, or 5.4.4 that results from a breach or a default by Buyer
or any Affiliate of Buyer of its respective obligations under this Agreement or
under any Related Purchase Agreement, then in any such event in lieu of
terminating this Agreement and Escrow pursuant to this Section 7.1.2, Sellers
shall be entitled to exercise their remedies pursuant to Section 7.2 below.  In
addition, without limiting the foregoing, the parties acknowledge and agree that
the occurrence of any event of the type described in Section 5.4.1(a) or in the
second sentence of Section 5.4.4 above that results in the failure of the
conditions set forth therein shall also constitute and be deemed a default by
Buyer under this Agreement entitling Sellers to exercise their remedies pursuant
to Section 7.2 below.


7.1.3            Rights and Obligations Upon Termination for Failure of
Conditions.  If Escrow and this Agreement are terminated in the manner and
within the applicable time period(s) provided pursuant to either Section 7.1.1
or Section 7.1.2 above, (a) all instruments in Escrow shall be returned to the
party depositing the same, (b) Buyer shall return all items previously delivered
by Sellers to Buyer, (c) the provisions of Section 6.6.5 above shall apply and
the Earnest Money Deposit shall be disbursed in accordance with the terms of the
Master Purchase Agreement, and (d) neither party shall have any further rights,
obligations or Liabilities whatsoever to the other party concerning the purchase
and sale of the Property pursuant to this Agreement, except for those
Liabilities which are expressly stated in this Agreement to survive termination.


7.2           Termination by Reason of Default.  If the Closing fails to occur
when and as provided in Section 6 above by reason of a breach or default (or
deemed default as provided in the last sentence of either of Section 7.1.1 or
Section 7.1.2 above) of either party of any of its duties, obligations,
representations or warranties under this Agreement, then the non-defaulting
party may elect, by written notice to the defaulting party and to Escrow Holder,
to terminate Escrow and this Agreement, and the Master Purchase Agreement shall
govern the disbursement of the Earnest Money Deposit as provided therein.  Such
termination shall be effective five (5) days after delivery of such notice (the
“Effective Termination Date”); provided, that (i) the non-defaulting party has
performed or is in a position to perform all obligations on its part to be
performed as of the Effective Termination Date other than those obligations
which the non-defaulting party is prevented from having performed by reason of
the defaulting party’s breach or default; and (ii) the defaulting party has not
cured the default and the non-defaulting party has not waived such default by
the Effective Termination Date.  Except as otherwise provided below in this
Section 7.2 and Section 6.6.5 above and in the Master Purchase Agreement, Escrow
Holder and the parties shall, upon such termination, return all of the other
party’s funds and documents then held by them to the party depositing or
delivering the same.  Thereafter, each of the parties shall be discharged and
released from all obligations and Liabilities except as otherwise provided in
this Section 7.2 and Section 6.6.5 above and in the Master Purchase Agreement
and except for those obligations and Liabilities which are expressly intended to
survive the termination of this Agreement, including those Liabilities set forth
in Section 12.2 below.

15

--------------------------------------------------------------------------------



7.2.1            Seller’s Damages.  If the Closing fails to occur by reason of a
breach or default of this Agreement by Buyer, then Sellers may terminate this
Agreement as of the Effective Termination Date as provided in Section 7.2 above,
in which case Buyer shall be Liable for the cancellation and other charges and
expenses as provided for in Section 6.6.5 and the Master Purchase Agreement
shall govern the disbursement of the Earnest Money Deposit as provided therein.


7.2.2            Buyer’s Remedies. If the Closing fails to occur by reason of a
breach or default of this Agreement by Sellers, then Buyer may either (a)
terminate this Agreement as of the Effective Termination Date as provided in
Section 7.2 above, in which case the Master Purchase Agreement shall govern the
disbursement of the Earnest Money Deposit as provided therein, and Sellers shall
be liable for the cancellation and other charges and expenses provided for in
Section 6.6.5, or (b) enforce specific performance of the obligations of Seller
here­under; provided, however, that any action by Buyer to seek such specific
performance must be commenced within thirty (30) calendar days of the occurrence
of the alleged default by Sellers; provided further, however, that, except as
provided in Section 6.6.5, in no event whatsoever shall Sellers ever have any
Liability (whether in law or equity) for damages as a result of a default by
Sellers under this Agreement.


7.3           Relationship to Master Leases.  Notwithstanding anything to the
contrary in this Agreement, no termination of this Agreement and Escrow by
Sellers or Buyer regardless of the reason therefor shall affect the rights or
obligations of any applicable Lessor or Lessee under any applicable Master
Lease, each which Master Lease shall remain in full force and effect following
any such termination of this Agreement prior to the Closing.


8.           REPRESENTATIONS AND WARRANTIES


8.1           In General.  In addition to any express agreements of either party
contained herein, the following constitute representations and warranties by
each Seller to Buyer, and by Buyer to each Seller, which shall be true and
correct as of the date hereof, and the truth and accuracy of such
representations and warranties as of the Close of Escrow by each party shall
also constitute a condition to the Close of Escrow for the benefit of the party
to whom such representations and warranties were made.


8.2           By Each Party.  Each Seller represents and warrants to Buyer, and
Buyer hereby represents and warrants to each Seller, as follows:


8.2.1            Authority.  Such party has full power and authority to enter
into and comply with the terms of this Agreement, and the individuals executing
this Agreement on behalf of such party have actual right and authority to bind
that party to the terms of this Agreement.

16

--------------------------------------------------------------------------------



8.2.2            Binding Effect.  No action or consent which has not been
obtained is necessary to make this Agreement, and this Agreement and all
documents to be executed hereunder are or will be when executed the valid and
legally binding obligations of such party, enforceable in accordance with their
respective terms, except as such enforceability may be limited by creditors’
rights laws and general principles of equity.


8.2.3            No Conflict.  The execution and delivery of this Agreement and
all other documents to be executed by such party hereunder, compliance with the
provisions thereof and hereof and the consummation of the transactions
contemplated hereunder and thereunder will not result in (a) a breach or
violation of (i) any Laws applicable to such party now in effect, (ii) the
Organizational Documents of such party, (iii) any judgment, order or decree of
any governmental authority with jurisdiction binding on such party or (iv)
subject to the Permitted Exceptions, any other material agreement or instrument
to which such party is a party or by which it is bound.   Buyer shall be solely
responsible for obtaining any consents, approvals or waivers required under any
Permitted Exceptions with respect to any Property in connection with the
transactions contemplated hereby or under the Related Purchase
Agreements.  Sellers hereby agree to reasonably cooperate with Buyer, without
any out-of-pocket cost or expense to Sellers, in seeking any such required
consents, approval or waivers.


8.2.4            Patriot Act.  To the actual knowledge of such party, such party
and its respective Affiliates are in compliance with the requirements of
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and
other similar requirements contained in the rules and regulations of the Office
of Foreign Assets Control, Department of Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation or orders collecting called
the “Orders”).  Neither such party nor any of their Affiliates (A) is listed on
the Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”), (B) is a Person (as defined in the Order) who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or (C) to the actual knowledge of such party, is owned or controlled
by (including without limitation by virtue of such person being a director or
owning voting shares or interests), or acts for or on behalf of, any person on
the Lists or any other person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders.  As used herein, the
term “actual knowledge” as it relates to each Seller shall mean the actual
knowledge (without investigation or the duty to conduct investigation) of Paul
Gallagher and Brian J. Maas and as it relates to Buyer shall mean the actual
knowledge (without investigation or the duty to conduct investigation) of Eric
Mendelsohn.


8.3           By each Seller Only.  Each Seller represents and warrants to Buyer
as follows:


8.3.1            [Intentionally Deleted.]


8.3.2            No Tax Withholding.  In accordance with Section 1445 of the
Internal Revenue Code and the applicable provisions of the California Revenue
and Taxation Code or other similar laws, (a) such Seller is not now, and at
Closing will not be, a “foreign person,” and (b) Buyer need not withhold tax at
the Closing as a result of the transactions contemplated hereby.  Such Seller
shall deliver a separate nonforeign/residency affidavit, executed by such
Seller, if reasonably required to do so by Escrow Holder.

17

--------------------------------------------------------------------------------



8.3.3            Litigation, Etc.  To the actual knowledge of such Seller
(without investigation and without the duty to conduct any investigation), there
are no actions, proceedings or investigations pending or threatened against or
affecting such Seller seeking to enjoin, challenge or collect damages in
connection with the transactions contemplated by this Agreement or which would
reasonably be expected to materially and adversely affect the ability of such
Seller to carry out the transactions contemplated by this Agreement or which in
any way challenge or affect such Seller’s ownership of the applicable Properties
owned by such Seller, or any of them.


8.4           By Buyer Only.  Buyer represents and warrants to each Seller as
follows:


8.4.1            [Intentionally Deleted.]


8.4.2            Litigation, Etc.  To the actual knowledge of Buyer (without
investigation and without the duty to conduct any investigation), there are no
actions, proceedings or investigations pending or to the knowledge of Buyer
threatened against or affecting Buyer, Summerville or any Lessee  seeking to
enjoin, challenge or collect damages in connection with the transactions
contemplated by this Agreement or which would reasonably be expected to
materially and adversely affect the ability of Buyer, Summerville, or any Lessee
to carry out the transactions contemplated herein.


9.           CERTAIN EVENTS PRIOR TO CLOSING


9.1           Loss.  In the event of loss (including a loss due to a
Condemnation) or damage to a Property or any portion thereof and which occurs
prior to the Closing, this Agreement shall remain in full force and effect,
Buyer shall nonetheless proceed to purchase the Properties and consummate this
Agreement in accordance with the terms hereof and all insurance proceeds or
Condemnation awards payable by reason thereof shall belong to Buyer.


9.2           Prompt Notices.  Sellers shall give prompt notice to Buyer, and
Buyer shall give prompt notice to Sellers, of (i) the occurrence, or failure to
occur, of any event which occurrence or failure would be likely to cause (A) any
representation or warranty of such party contained in this Agreement to be
untrue or inaccurate in any material respect or (B) any covenant, condition or
agreement of such party contained in this Agreement to be complied with or
satisfied in all material respects and (ii) any failure of Sellers, or any of
them, or Buyer, as the case may be, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied under this Agreement.


9.3           No Agreements; Release of Mortgages.  Except for this Agreement
and matters expressly contemplated hereunder or under the Related Purchase
Agreements, from and after the Effective Date, no Seller shall enter into any
new contracts or other agreements, either written or oral, with respect to any
of the Properties that shall survive the Closing, or become a Liability of
Buyer.  Sellers shall cause any mortgages, deeds of trust or other security
interests of record, caused,  created or assumed in writing by Sellers, to be
satisfied in full on or before the Closing.

18

--------------------------------------------------------------------------------



9.4           Satisfaction of Conditions.  From and after the Effective Date,
each party covenants and agrees with the other to use good faith, commercially
reasonable efforts to satisfy or cause to be satisfied all conditions precedent
to such party’s obligations hereunder which are in such party’s control or over
which such party exercises control.


10.           POST-CLOSING MATTERS


10.1           Confidentiality and Public Disclosure.  Each party shall hold in
strict confidence all information received from the other party concerning this
transaction and shall not release any such information to third parties (other
than attorneys, accountants or other professional consultants, or lenders of the
parties) without the prior written consent of the other party unless otherwise
required by Law, which approval shall not be unreasonably withheld; provided
that Buyer shall be entitled to disclose information concerning this transaction
in connection with a secondary stock offering and as required by any applicable
securities Law.  Except as provided above, any and all releases of information
to the public relating to the sale of the Properties and the transactions
contemplated hereby and under the Related Purchase Agreements by any party shall
be subject to the review and approval by the other party, which approval shall
not be unreasonably withheld.  Each party will undertake to consult with the
other prior to responding to any inquiries made by any third party respecting
the transactions contemplated by this Agreement.  The provisions of this Section
10.1 shall survive the execution and delivery of this Agreement and the
occurrence of the Closing.


10.2           Indemnification by Buyer.  In addition to the other indemnities
of Buyer contained herein or in any of the other Transaction Documents, Buyer
shall protect, indemnify, save harmless and defend Sellers and each of their
respective partners, predecessors, successors and assigns, and their respective
past, present and future officers, directors, employees, agents,
representatives, attorneys and all Persons acting by, through, under or in
concert with any of the foregoing, from and against all Liabilities, based upon,
relating or arising out of the Properties, or any of them, whether accruing
before or after the Closing Date, including any Liabilities relating to the
presence or existence of Hazardous Substances of any kind, on, under or about
the Properties, or any of them, or on adjoining or neighboring property, or
arising from any use of the Properties, or any of them; provided, however, the
foregoing indemnity shall not extend to any Liabilities which are solely and
proximately caused by the gross negligence or willful misconduct of Sellers, or
any of them.  Payment shall not be a condition precedent to enforcement of the
foregoing indemnification.  The provisions of this Section 10.2 shall
specifically survive the execution and delivery of this Agreement and the
occurrence of the Closing.


11.           BROKERS


Each of Sellers, on the one hand, and Buyer, on the other hand, agrees to
indemnify, defend, protect and hold the other party(ies) and the Properties
harmless against any Liabilities for any broker’s commission or finder’s fee for
which it is responsible or which is asserted as a result of its own act or
omission in connection with this transaction.

19

--------------------------------------------------------------------------------



12.           MISCELLANEOUS PROVISIONS


12.1           Assignment; Binding on Successors.  This Agreement shall be
binding upon and shall inure to the benefit of Buyer and Sellers and their
respective representatives, successors and assigns; provided, however, that
Buyer shall not have the right to assign this Agreement or any interest or right
under this Agreement or under the Escrow or to appoint a nominee to act as Buyer
under this Agreement without obtaining the prior written consent of Sellers,
which consent may be given or withheld in the sole and absolute discretion of
Seller; provided, however, that without in any way relieving Buyer of any of its
duties, covenants or obligations hereunder, upon written notice to Sellers given
not less than ten (10) business days prior to the scheduled Closing Date, Buyer
may, without the consent of Sellers, either (a) assign its rights and
obligations hereunder with respect to any Property to one or more Affiliates of
Buyer or Dan Baty, an individual, or (b) appoint one or more Affiliates of Buyer
or Dan Baty as a nominee to take title to any Property or any portion thereof;
provided, however, that any such (i) assignment shall be pursuant to a written
assignment and assumption agreement reasonably satisfactory to Sellers and (ii)
any such Affiliate-assignee or nominee shall join in the execution and delivery
of the Release of Claims at Closing with Buyer.  Any attempted assignment in
violation of this provision shall be null and void.


By Buyer’s execution and delivery hereof, Buyer hereby appoints each of those
Persons identified on Exhibit G attached hereto as its nominee to take title to
the respective Property listed opposite the name of such nominee.


12.2           Attorneys’ Fees.  In any dispute or action between the parties
arising out of this Agreement or the Escrow, or in connection with the
Properties, or any of them, the prevailing party shall be entitled to have and
recover from the other party its costs and attorneys’ and paralegals’ fees
related thereto, whether by final judgment or by out of court settlement.  The
provisions of this Section 12.2 shall survive the Closing or any earlier
termination of this Agreement.


12.3           Notices. Any notice, consent, approval, demand or other
communication required or permitted to be given hereunder (a “notice”) must be
in writing and may be served personally or by U.S. Mail.  If served by U.S.
Mail, it shall be addressed as follows:


 
If to Sellers:
c/o Health Care Property Investors, Inc. 
 
 
3760 Kilroy Airport Way, Suite 300 
   
Long Beach, California 90806 
   
Attn:
Legal Department
   
Fax:
(562) 733-5200
   
 
   
with a copy to:
Latham & Watkins LLP 
   
650 Town Center Drive, Suite 2000 
   
Costa Mesa, California 92626-1925 
   
Attn:
David C. Meckler, Esq.
   
Fax:
(714) 755-8290

 
20

--------------------------------------------------------------------------------


 
 
If to Buyer:
Emeritus Corporation 
 
 
3131 Elliott Avenue, Suite 500 
   
Seattle, Washington  98121 
   
Phone:
(206) 301-4493
   
Fax:
(206) 301-4500
   
Attn:
Eric Mendelsohn
   
 
   
with a copy to:
Pircher, Nichols & Meeks 
   
900 North Michigan Avenue, Suite 1050 
   
Chicago, Illinois 60611 
   
Attention:  
Real Estate Notices (JDL/MJK)    
Phone:
(312) 915-3112
   
Fax:
(312) 915-3348



Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt.  In addition,
either party may send notices by facsimile or by a nationally recognized
overnight courier service which provides written proof of delivery (such as
U.P.S. or Federal Express).  Any notice sent by facsimile shall be effective
upon confirmation of receipt in legible form, and any notice sent by a
nationally recognized overnight courier shall be effective on the date of
delivery to the party at its address specified above as set forth in the
courier's delivery receipt.  Any party may, by notice to the other from time to
time in the manner herein provided, specify a different address for notice
purposes.


12.4           Governing Law; Jurisdiction.  THIS AGREEMENT WAS NEGOTIATED IN
THE STATE OF CALIFORNIA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED
HEREBY.  ACCORDINGLY, EXCEPT WHERE FEDERAL LAW IS APPLICABLE AND UNLESS
OTHERWISE EXPRESSLY PROVIDED HEREIN OR REQUIRED BY ANY APPLICABLE LAW, THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA (WITHOUT REGARD OF PRINCIPLES OR CONFLICTS OF
LAW).  EACH OF BUYER AND SELLER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE STATE OF CALIFORNIA AND CONSENT TO SERVICE
OF PROCESS IN ANY LEGAL PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH, THIS
AGREEMENT, BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW.


12.5           Interpretation.  All provisions herein shall be construed in all
cases as a whole according to its fair meaning, neither strictly for nor against
either Buyer or Sellers and without regard for the identity of the party
initially preparing this Agreement.  Titles and captions are inserted for
convenience only and shall not define, limit or construe in any way the scope or
intent of this Agreement.  References to Sections are to Sections as numbered in
this Agreement unless expressly stated otherwise.

21

--------------------------------------------------------------------------------



12.6           Gender; Joint Obligations.  As used in this Agreement, the
masculine, feminine or neuter gender and the singular or plural number shall
each be deemed to include the others where and when the context so dictates.  If
more than one party, trust or other entity is the Buyer hereunder, the
obligations of all such parties shall be joint and several.


12.7           No Waiver.  A waiver by any party of a breach of any of the
covenants, conditions or agreements to be performed by the other parties shall
be in writing to be effective and no such written waiver shall be construed as a
waiver of any succeeding breach of the same or other covenants, conditions or
Agreements.


12.8           Modifications.  Any alteration, change or modification of or to
this Agreement, in order to become effective, must be made in writing and in
each instance signed on behalf of each party to be charged.


12.9           Severability.  If any term, provision, condition or covenant of
this Agreement or its application to any party or circumstances shall be held,
to any extent, invalid or unenforceable, the remainder of this Agreement, or the
application of the term, provision, condition or covenant to persons or
circumstances other than those as to whom or which it is held invalid or
unenforceable, shall not be affected, and shall be valid and enforceable to the
fullest extent permitted by law.


12.10         Survival.  The conveyance of the Properties to Buyer shall
constitute full performance and discharge of every representation, warranty and
covenant and agreement of Sellers to be performed hereunder by the Closing,
notwithstanding anything herein to the contrary.  Thereupon, all representations
or warranties, covenants or agreements by either Buyer or Sellers contained in
this Agreement will terminate and will not survive the Closing, except for the
representations and agreements that contemplate performance after Closing such
as the proration matters set forth in Section 6.2, the post-closing matters set
forth in Section 10, payment of brokerage fees set forth in Section 11, all
matters set forth in this Section 12.10 and the Release of Claims to be executed
and delivered by Buyer, each Lessee, and any nominees of Buyer hereunder or
under any Related Purchase Agreement in favor of Sellers at the Closing, and any
other matter or provision hereof that is expressly stated in this Agreement to
survive the Closing.


12.11         Merger of Prior Agreements.  This Agreement and the other
Transaction Documents contain the entire understanding between the parties
relating to the transactions contemplated by this Agreement and under the
Related Purchase Agreements.  All prior or contemporaneous agreements,
understandings, representations and statements, whether direct or indirect, oral
or written, are merged into and superseded by this Agreement and the other
Transaction Documents, and shall be of no further force or effect.


12.12         Time of Essence.  Time is of the essence of this Agreement.


12.13         Counterparts.  This Agreement may be signed in multiple
counterparts which, when duly delivered and taken together, shall constitute a
binding Agreement between all parties.

22

--------------------------------------------------------------------------------



12.14         Exhibits and Addendum.  All exhibits and the addendum attached to
this Agreement are incorporated herein by reference.


12.15         Cooperation of Parties.  Each party agrees to sign any other and
further instruments and documents and take such other actions as may be
reasonably necessary or proper in order to accomplish the intent of this
Agreement.


12.16         No Third Party Beneficiaries.  Except as otherwise expressly
provided herein, the provisions of this Agreement are intended to be solely for
the benefit of the parties hereto, and the execution and delivery of this
Agreement shall not be deemed to confer any rights upon, nor obligate any of the
parties hereunder, to any person or entity other than the parties to this
Agreement.


12.17         Dates.  If, pursuant to this Agreement, any date indicated herein
falls on an official United States holiday, or a Saturday or Sunday, the date so
indicated shall mean the next business day following such date.


12.18         Waiver of Trial by Jury. BUYER AND SELLERS EACH ACKNOWLEDGE THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE OF
CALIFORNIA AND THE STATE IN WHICH ANY PROPERTY IS LOCATED.  BUYER AND SELLERS
EACH HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT (OR ANY AGREEMENT
FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF BUYER AND SELLERS WITH RESPECT TO THIS
AGREEMENT (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE;
BUYER AND SELLERS EACH HEREBY AGREES AND CONSENTS THAT, SUBJECT TO SECTION
12.19, ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A
COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS
SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


BUYER’S INITIALS:    /s/ EM


SELLERS INITIALS:     /s/ BM                /s/ BM

23

--------------------------------------------------------------------------------



12.19         Arbitration of Disputes.


(a)           EXCEPT AS PROVIDED IN SECTION 12.19(b) BELOW, ANY CONTROVERSY,
DISPUTE OR CLAIM OF WHATSOEVER NATURE ARISING OUT OF, IN CONNECTION WITH, OR IN
RELATION TO THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS AGREEMENT,
INCLUDING ANY CLAIM BASED ON CONTRACT, TORT OR STATUTE, SHALL BE DETERMINED BY
FINAL AND BINDING, CONFIDENTIAL ARBITRATION ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) IN ACCORDANCE WITH ITS THEN-EXISTING REAL ESTATE
INDUSTRY ARBITRATION RULES, EXCEPT AS MODIFIED BY EXPRESS PROVISIONS
HEREIN.  THE ARBITRATION SHALL BE CONDUCTED BY A SINGLE ARBITRATOR WHO SHALL BE
A RETIRED JUDGE OF THE COURT SELECTED BY MUTUAL AGREEMENT OF THE PARTIES, AND IF
THEY CANNOT SO AGREE WITHIN FIFTEEN (15) DAYS AFTER THE CLAIM DATE, THE
ARBITRATOR SHALL BE A RETIRED JUDGE OF THE COURT SELECTED UNDER THE AAA
RULES.  ANY ARBITRATION HEREUNDER SHALL BE GOVERNED BY THE UNITED STATES
ARBITRATION ACT, 9 U.S.C. 1-16 (OR ANY SUCCESSOR LEGISLATION THERETO), AND
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED BY ANY STATE
OR FEDERAL COURT HAVING JURISDICTION THEREOF.  NEITHER BUYER, SELLER NOR THE
ARBITRATOR SHALL DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY ARBITRATION
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF ALL PARTIES; PROVIDED, HOWEVER,
THAT EITHER PARTY MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY SUCH
ARBITRATION TO ITS PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS
AND ACCOUNTANTS AND TO ANY OTHER PERSON TO WHOM DISCLOSURE IS REQUIRED BY
APPLICABLE GOVERNMENTAL REQUIREMENTS, INCLUDING PURSUANT TO AN ORDER OF A COURT
OF COMPETENT JURISDICTION.  UNLESS OTHERWISE AGREED BY THE PARTIES, ANY
ARBITRATION HEREUNDER SHALL BE HELD AT A NEUTRAL LOCATION SELECTED BY THE
ARBITRATOR IN LOS ANGELES, CALIFORNIA.  THE COST OF THE ARBITRATOR AND THE
EXPENSES RELATING TO THE ARBITRATION (EXCLUSIVE OF LEGAL FEES) SHALL BE BORNE
EQUALLY BY BUYER AND SELLER UNLESS OTHERWISE SPECIFIED IN THE AWARD OF THE
ARBITRATOR.  SUCH FEES AND COSTS PAID OR PAYABLE TO THE ARBITRATOR SHALL BE
INCLUDED IN “COSTS AND ATTORNEYS’ AND PARALEGALS’ FEES” FOR PURPOSES OF
SECTION 12.2 AND THE ARBITRATOR SHALL SPECIFICALLY HAVE THE POWER TO AWARD TO
THE PREVAILING PARTY PURSUANT TO SUCH SECTION 12.2 SUCH PARTY’S COSTS AND
EXPENSES INCURRED IN SUCH ARBITRATION, INCLUDING FEES AND COSTS PAID TO THE
ARBITRATOR.  DISCOVERY SHALL BE LIMITED TO REQUESTS FOR PRODUCTION OR INSPECTION
OF DOCUMENTS AND THINGS, REQUESTS FOR ADMISSIONS AND DEPOSITIONS, UNDER THE
CALIFORNIA DISCOVERY ACT, AS INCORPORATED INTO THE CODE OF CIVIL PROCEDURE.  ALL
SUCH DISCOVERY SHALL BE COMPLETED NO LATER THAN TEN (10) DAYS BEFORE THE FIRST
HEARING DATE ESTABLISHED BY THE ARBITRATOR.  THE ARBITRATOR MAY EXTEND SUCH
PERIOD IN THE EVENT OF A PARTY’S FAILURE OR REFUSAL TO PROVIDE IN COMPLIANCE
WITH THE CODE OF CIVIL PROCEDURE EXCEPT FOR THE TIME PROVISIONS, REQUESTED
DISCOVERY AUTHORIZED BY THESE ARBITRATION PROVISIONS FOR ANY REASON WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, OBJECTIONS RAISED TO SUCH DISCOVERY OR
UNAVAILABILITY OF A WITNESS DUE TO ABSENCE OR ILLNESS.  NO PARTY SHALL BE
ENTITLED TO “PRIORITY” IN CONDUCTING DISCOVERY.  THE ARBITRATOR SHALL DETERMINE
THE MANNER IN WHICH THE ARBITRATION HEARING IS CONDUCTED INCLUDING THE TIMING
AND PRESENTATION OF EVIDENCE AND ARGUMENT, AND ALL OTHER QUESTIONS THAT MAY
ARISE WITH RESPECT TO THE ARBITRATION PROCEEDINGS.  THE ARBITRATOR SHALL BE
REQUIRED TO DETERMINE ALL ISSUES IN ACCORDANCE WITH EXISTING CASE AND STATUTORY
LAWS OF CALIFORNIA.  THE RULES OF EVIDENCE APPLICABLE TO CIVIL TRIALS IN
CALIFORNIA SHALL BE APPLICABLE TO THE ARBITRATION PROCEEDING.  THE ARBITRATOR
SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AS IS EXPRESSLY
PROVIDED BY THIS AGREEMENT.  THE ARBITRATOR SHALL ISSUE AN AWARD AT THE CLOSE OF
THE ARBITRATION PROCEEDING THAT SHALL DISPOSE OF ALL OF THE CONTROVERSIES,
DISPUTES AND CLAIMS OF THE PARTIES THAT ARE THE SUBJECT OF THE ARBITRATION.

24

--------------------------------------------------------------------------------



(b)           THE PROVISIONS OF THIS SECTION 12.19 SHALL NOT APPLY TO ANY
REQUEST OR APPLICATION FOR AN ORDER OR DECREE GRANTING ANY PROVISIONAL OR
ANCILLARY REMEDY (SUCH AS A TEMPORARY RESTRAINING ORDER OR INJUNCTION) WITH
RESPECT TO ANY RIGHT OR OBLIGATION OF EITHER PARTY TO THIS AGREEMENT, AND ANY
PRELIMINARY DETERMINATION OF THE UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR
ISSUE AS IS REQUIRED TO DETERMINE WHETHER OR NOT TO GRANT SUCH RELIEF.  A FINAL
AND BINDING DETERMINATION OF SUCH UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR
ISSUE SHALL BE MADE BY AN ARBITRATION CONDUCTED PURSUANT TO THIS SECTION 12.19
AFTER AN APPROPRIATE TRANSFER OR REFERENCE TO THE ARBITRATOR SELECTED PURSUANT
TO THIS SECTION 12.19 UPON MOTION OR APPLICATION OF EITHER PARTY HERETO.  ANY
ANCILLARY OR PROVISIONAL RELIEF WHICH IS GRANTED PURSUANT TO THIS SECTION
12.19(b) SHALL CONTINUE IN EFFECT PENDING AN ARBITRATION DETERMINATION AND ENTRY
OF JUDGMENT THEREON PURSUANT TO THIS SECTION 12.19.


NOTICE:  BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL.  BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION.  IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.


WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.


BUYER’S INITIALS: /s/ EM


SELLERS INITIALS: /s/ BM                   /s/ BM

25

--------------------------------------------------------------------------------



12.20         Seller’s Designated Agent.  Each Seller hereby appoints HCP to act
as its designated agent and representative for all purposes of this
Agreement.  Accordingly, all notices given to or by, and all actions taken by
HCP, for itself or on behalf of any Seller hereunder, shall be binding upon each
other Seller hereunder as if such Seller had individually given or received such
notice or taken such action, and each Seller, by entering into this Agreement,
authorizes HCP to receive or give such notices and take such actions on its
behalf.


12.21         No Consent or Waiver Relating to Emeritus/Summerville Merger
Transaction.  Nothing contained herein or in any of the other Transaction
Documents (except as expressly provided therein) shall be deemed or construed to
be the consent or approval by or waiver of any rights by HCP or any Affiliate of
HCP to the proposed Emeritus/Summerville Merger.


12.22         Property Disclosures Generally.  Buyer hereby waives the right to
receive and any obligation of Sellers to deliver any disclosures applicable to
any Property and required by Law; provided, however, if such waiver is not
permitted by applicable Law, then Buyer shall promptly notify Sellers in writing
thereof and Sellers shall provide, at Buyer’s expense, any such required
disclosures as soon as practicable following Sellers’ receipt of Buyer’s notice.
The provisions of this Section 12.22 shall survive the Closing or any earlier
termination of this Agreement.


[Signature Page Follows]

26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


SELLERS:
HEALTH CARE PROPERTY INVESTORS, INC., 
 
a Maryland corporation 
       
By: /s/ Brian J. Maas 
 
Brian J. Maas 
 
Its: Senior Vice President 
             
FAEC HOLDINGS (EP), LLC,
  a Delaware limited liability company         
By:      
Health Care Property Investors, Inc.,
   
a Maryland corporation,
   
its sole member
       
By: /s/ Brian J. Maas 
 
Brian J. Maas 
 
Its: Senior Vice President 





[Signature Page Continues on Following Page]


1

--------------------------------------------------------------------------------


 
BUYER:
EMERITUS CORPORATION, 
   
a Washington corporation 
           
By:  
/s/ Eric Mendelsohn
     
Eric Mendelsohn
     
Director of Real Estate and Legal Affairs
 


2

--------------------------------------------------------------------------------



ACCEPTANCE BY TITLE COMPANY


Title Company hereby agrees to establish an Escrow and act as the “Escrow
Holder” in accordance with the provisions of the Agreement.  Title Company
further agrees to deliver immediately to Buyer and Seller fully executed copies
of the Agreement.  Title Company’s Escrow Number and Escrow Officer for the
transaction contemplated hereby, address for notices for this Escrow, Escrow
Account No. and wiring information is set forth below.


CHICAGO TITLE INSURANCE COMPANY


 

 By:  
/s/ Angie Koetters  
         Its: 
Escrow Officer 
 



Date:  August ___, 2007



 
Escrow No.:
27061892 
             
Escrow Officer:
Angie Koetters
      Telephone No.: (312) 223-2718        Fax No.:  (312) 223-5888             
 
Address for Notices:
Chicago Title and Trust Company 
     
171 North Clark 
     
Chicago, IL  60601 
             
Wiring Information:
                 
Bank:
LaSalle National Bank 
     
135 S. LaSalle Street 
     
Chicago, IL  60603 
             
ABA No.:
                 
Credit to:
Chicago Title and Trust Company, Loop 
                             
Account No.:
                
Reference:
Escrow No. D1 027047813 
     
Escrow Officer:
Angie Koetters
       
Closing Division: D1
     
Re:  HCP/Emeritus 
 

 
 
3


--------------------------------------------------------------------------------